DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3 and 4 are cancelled. Independent claim 1 is amended. Claims 7-10 are withdrawn. Claims 1, 2, 5 and 6 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “the one or more capillary pores are configured to enable red phosphorus vapor to be injected from the crystal growth unit into the synthesis unit and indium-phosphorus melt to be dropped from the synthesis unit into the crystal growth unit” as recited in claim 1, because there is no enabling disclosure in the instant specification about how the one or more capillary pores is/are capable of enabling “red phosphorus vapor to be injected from the crystal growth unit into the synthesis unit”  and enabling “indium-phosphorus melt to be dropped from the synthesis unit into the crystal growth unit”. For example when only one capillary pore is present, and the indium-phosphorus melt is dropped from the synthesis unit (upper part) into the crystal growth unit (lower part) through the one or more capillary pores, it is not possible that the red phosphorus vapor would be injected from the crystal growth unit (lower part) into the synthesis unit (upper part), and vice versa. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claims 2, 5 and 6 are rejected because of their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20090241829 A, “Han”), and further in view of Menashi et al (US 3933435 A, “Menashi”), Gault et al (US 4521272 A, “Gault”) and Akira Sanjoh (US 6258331 B1, “Sanjoh”).
Regarding claim 1, Han (entire document) teaches a device/system for continuous VGF crystal growth comprising a furnace body (figs 2-5, 0107), a crucible assembly (0100, 0108-0131), a plurality of thermal bricks 240 (heat preservation system), a heating elements 230 (system), a temperature sensors, controllers and operating systems (control system) (0112), characterized in that the crucible 4/15 disposed in the furnace body (figs 2-5, 0100, 0108, 0114, 0118-0126), the crucible has an upper melt crucible 4 (upper part) (figs 2-5, 0100, 0106-0108), a crystal growth crucible 15 (figs 2-5, 0089, 0100, 0108, 0117-0129), a seed crystal placed at a bottom of the crucible (0058, 0089, 0108), the upper crucible/unit is communicated with the crystal growth crucible/unit through a conduit 7 (figs 2-5, 0089-0090, 0105-0106, 0109-0110).
Han further teaches that the conduit for communicating the upper crucible and the crystal growth crucible may be any composed of any suitable length (height), size (radius or diameter), shape (capillary pore) and various changes, modifications and adaptions may be effected by one skilled in the art (0090, 0106, 0130, 0134), and gravity well allowing the present system to operate (0106, 0118, 0126); also the density of the melt ρ and interfacial tension of the melt σ are properties of the melt. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Han, and obtained formula and radius/height of capillary pore/conduit including the instantly claimed “ρgh<(2σ/r)” and “a radius of the capillary pore being 0.1 mm to 0.15 mm” in order to increase the quality and the reliability of the produced crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is also well established that Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).
Han does not explicitly teach an gas pressure regulation system. However Menashi (entire document) teaches an apparatus for the melt synthesis of crystal, wherein the apparatus comprise an inlet conduit and an outlet conduit for regulating the pressure in the apparatus (col 7 line 62 to col 8 line 10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han per teachings of Menashi in order to provide suitable condition for synthesizing crystals (Menashi col 7 line 55 to col 8 line 10).
Han/Menashi teaches the device comprising the one or more capillary pores as addressed above, but does not explicitly teach red phosphorus vapor and indium-phosphorus melt. However it is a known practice that group V element (comprising red phosphorus) is placed at the bottom of a chamber (lower part) for forming vapor, a group III-V material (comprising InP, indium-phosphorus) is placed on an upper portion of the chamber for forming a melt, and the vapor can be provided/injected from the bottom part into the upper part, as taught by Gault (col 3 lines 45 to col 6 line 33). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han/Menashi by using red phosphorus and indium phosphide as suggested by Gault in order to provide suitable conditions for growing a III-V compound (Gault abstract and col 1 lines 10-16). It is also well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. The courts have also ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)).
Han/Menashi/Gault teaches one or more capillary pores, the red phosphorus placed in the lower part for forming vapor and the indium-phosphorus place in the upper part for forming the melt as addressed above, but does explicitly teach the one or more capillary pores are configured to enable red phosphorus vapor to be injected from the crystal growth unit into the synthesis unit and indium-phosphorus melt to be dropped from the synthesis unit into the crystal growth unit. However it is a known design that through holes has an appropriate diameter, and the upward flow and the downward flow can be generated at the same time as taught by Sanjoh (col 21 lines1 to 44). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han/Menashi/Gault per teachings of Sanjoh in order to provide a non-equilibrium environment for allowing for a continued chemical reaction including crystallization (Sanjoh col 21 lines 42-44). It is also well-established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 2, Han/Menashi/Gault/Sanjoh teaches that the number of the capillary pores (conduits) is more than one (Han 0130).
Regarding claim 5, Han/Menashi/Gault/Sanjoh teaches that part of the thermal bricks (heat insulation layer) (for example the middle portion) between the upper synthesis unit/crucible and the crystal growth unit/crucible (figs 3 and 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han/Menashi/Gault/Sanjoh as applied to claim 1 above, and further in view of Kubota et al (US 20090120325 A1, “Kuboda”).
Regarding claim 6, Han/Menashi/Gault/Sanjoh teaches that the heating system comprises a heating elements 230/230A/230B arranged on the periphery of the crucible (figs 3 and 5), and the heating element can be in form of coil (wire) (Menshi fig 3, col 3 lines 16-20, col 8 line 7-27), and the gas pressure regulation system comprises a gas inlet conduit (charge) and outlet conduit (discharge pipe) probing into the furnace comprising the crucible (Menshi fig 3), and the temperature control system is monitored by thermocouple (Menshi col 8 lines 3-10 and col 9 line 31-33), but does not explicitly teach that an observation window is provided at the top of the furnace body. However it is a known practice that an inspection window is positioned at the top of a crystal growth chamber as taught by Kuboda (0080). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han/Menashi/Gault/Sanjoh per teachings of Kuboda in order to observe the temperature and crystal growth conditions (Kuboda 0080).
Response to Arguments
Applicant's arguments with respect to the amended claim 1 filed 10/17/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claim 5 that the thermal brick 240 of Han is not provided between the synthesis unit and the crystal growth unit of the crucible” have been considered, but not found persuasive. As shown in figs 3 and 5, at least the middle portion of the brick is between the upper portion and lower portion when viewed from a side portion, meeting the claim. Also as shown in fig 4 of Han, the thermal wall 304 of the furnace 340 is between the upper portion and lower portion when viewed from a side portion (0117), also meeting the claim. The secondary reference to Gault teaches an insert spacer comprising alumina or BN is between the upper portion and lower portion when viewed from a side portion (col 3 lines 65-68), also meeting the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/ combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714